Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 04/28/201 is entered. The Examiner reviewed the claims and called attorney Stacie Sundquist on May 19, 2021. During the interview, the examiner requested that attorney either delete, or amend to clarify, the commercial name "A19" recited in claim 42. The examiner further requested that attorney submit a supplemental amendment including the agreed upon amendment, as well as the tracked changes in clearer form. In response, attorney submitted supplemental amendment 05/21/2021 to claim 42 in which the phrase "optionally wherein the monoclonal antibody is A19" is deleted and the tracked changes are in clearer form.
Claims 40-42 and 48- 50 are amended, claim 39 is cancelled. Claims 38 and 40-50 are pending (05/21/2021).
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy of the same is attached to this office action.

4.	In view of amendments to claims and arguments of record, the rejections made under 35 U.S.C. § 112, fourth paragraph and first paragraph are withdrawn.
Conclusion
5.	Claims 38 and 40-50 are allowed and are numbered as 1-12 respectively.
Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)